01/21/2015            17:07      8175566831                          18 DISTRICT COURT                            PAGE     02/03




Sharon Powell                                                                                                Renec Hall
Civil Court Coordinator                                                                                      Court Reporter
817-556-6193                                                                                                 817-556-6822

Joy Penney
Criminal Court Coordinator
817-556-6820

                                                  JOHN E. NEBLL
                                                     DISTRICT JUDGE
                                                    18™ Judicial District of Texas                   RECEIVED IN
            January 21,2015                       Johnson and Somervell Counties              COURT OF CRIMINALAPPEALS

            Re: LAVOIE, MICHAEL PAUL                                                                JAN 2 2 2015
            CCA No. WR-82,160-01
            Trial Court Case. No. F47i71A                                                       Abel Acosta, Clerk
            Dear Mr. Acosta:

                 I am in receipt of your correspondence ofJanuary 13,2015.1 received your
          correspondence on January 20,2015 and am replying one day later. Please accept this letter as
          explanationof why I have not complied with the court's Order of October 15,2014.

                  Neither I, nor anyone in ray office, ever received the above referenced Order. My staff
          copiedthe Order from the Court of Criminal Appeals website. Further, neither I, nor anyone in
          ray office, received the Motion To Recuse filed by Mr. Lavoie. To date, I have not received, nor
          have 1 seen, Mr. Lavoie's Motion To Recuse.

                      The letter that is dated October 15,2014 enclosing this Order referenced above was
          addressed to "Presiding Judge, 18th Judicial District, 2N. Main Street, 2nd Floor, Cleburne,
          Texas, 76031." That isnot a current address. Since 2004, the address ofthe 18,h District Court
          is 204 S. Buffalo Ave., Suite 304, Cleburne, Texas, 76033. This address difference could
          explain the delay in my receiving said correspondence, as well as why I have not received the
          Order from the Court of Criminal Appeals and the Motion To Recuse from Mr. Lavoie.

                Please find enclosed, Affidavit of Kayla George, Deputy District Clerk of Johnson
          County, indicating that the Johnson County District Clerk's Office never received the Order from
          the't^ourfSf Crirnina] Appeals nor the Motion To Recuse from Mr. Lavoie.
      —       -3-



  u j •-•
     '•";                                                             Sincerely,
              CM

              •ra:
      o

              C3
                                                                         Ige John E. Neill
                                                                          1District Court
                                                                            son County
                                                                      Cleburne, Texas



                     Gninn Justice Center   204 S. Buffalo   Cleburne, Texas 76033          Metro (817) 558-0111
01/21/2015   17:07      8175566831                      18 DISTRICT COURT                        PAGE   03/03




                                     AFFIDAVIT OF KAYLA GEORGE
     STATE OF TEXAS

     COUNTY OF JOHNSON




             BEFORE ME, the undersigned authority, personally appeared KAYLA GEORGE who
     deposed and said that she was over the age of21 and competent to make this affidavit that she
     has read the statement below and that the facts stated therein are within her personal knowledge
     and are true and correct.                                                                    s

            "I am the Deputy District Clerk for Johnson County. Iam responsible for maintaining
     the courts records for all felony criminal filed for the District Clerk in Johnson County.
            Ihave conducted athorough search ofthe files for Mr. Michael Paul Lavoie Icannot
     find where an Order ofthe Court ofCriminal Appeals dated October 15,2014 or aMotion To
     Recuse from Mr. Michael Paul Lavoie was ever filed in Johnson County "




                                                     rLA GEORGE



    SIGNED under oath before me by KAYLA GEORGE on            C^^PiL             2015.




               TSEaTj^nson
                   Notary ***»                          Notary Public, State of Texas
                 STATE  OF TEXAS
              W»<*"]!j±5Sffi*